Name: Commission Regulation (EEC) No 2295/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the protein crops referred to in Article 6 of Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  farming systems;  processed agricultural produce
 Date Published: nan

 No L 221 /28 Official Journal of the European Communities 6. 8 . 92 COMMISSION REGULATION (EEC) No 2295/92 of 31 July 1992 on detailed rules lor die application of the support system for producers of the protein crops referred to in Article 6 of Council Regulation (EEC) No 1765/92 (b) 'compensatory payment means a transfer of funds to the producer from the competent authority of the Member State in whose territory the eligible areas are located ; (c) 'production region' means a region determined within the meaning of Article 3 ( 1 ) of Council Regulation (EEC) No 1765/92 in respect of which compensatory payments per hectare have been fixed for protein crops. TITLE II THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), and in particular Article 12 thereof, Whereas, to avoid the risk of an increase in the area under protein crops, access to compensatory payments should be restricted to producers sowing crops in climatically and agronomically suitable regions ; Whereas the Commission has proposed an integrated control system (2) ; Whereas the contents of the application of the control arrangements and the penalties applicable in the event of false declarations shall be defined at a later date in accor ­ dance with the conditions of the integrated control system ; Whereas producers may apply for the compensatory payments under either the general scheme or the simpli ­ fied scheme ; whereas certain criteria should be common to both schemes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Eligibility for compensatory payments Article 2 The compensatory payment provided for in Article 6 of Regulation (EEC) No 1765/92 shall be allocated solely to areas under protein crops : (a) situated in production regions or parts of production regions declared climatically and agronomically suitable for the cultivation of protein crops by the Member State ; (b) included in a 'general scheme' as referred to in Article 2 (5) (a) of Regulation (EEC) No 1765/92 ; (c) covered by an application including reference docu ­ ments enabling the land in question to be identified, and lodged with the competent authority by 1 5 May at the latest ; (d) entirely sown by that date at the latest with peas, field beans or sweet lupins in accordance with locally ­ recognized standards ; (e) in respect of which the total area in the application is at least 0,3 hectares and each cultivated plot of which exceeds the minimum size set by the Member State for the production region in question. HAS ADOPTED THIS REGULATION : TITLE I General Provisions Article 1 1 . This Regulation establishes the detailed rules for the application of Regulation (EEC) No 1765/92 with effect from the 1993/94 marketing year. 2. For the purposes of this Regulation : (a) 'protein crops' means arable crops producing protein seeds as referred to in Annex I to the above Regula ­ tion : Article 3 The areas in respect of which an application is submitted shall be reduced by the competent authority of the Member State in accordance with the provisions :  of Article 2 of Regulation (EEC) No 1765/92 ; where the regional base area or, as the case may be, the indi ­ vidual base area is exceeded, (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) COM (91 ) 533 final, OJ No C 9, 15. 1 . 1992, p. 4. 6. 8. 92 Official Journal of the European Communities No L 221 /29  of Article 4 (2) of Commission Regulation (EEC) No 2293/92 (') (set-aside),  adopted for control purposes. TITLE III Payment of aid TITLE IV Final provisions Article 6 1 . The Member States shall transmit to the Commis ­ sion the information specified in Annex within the time limits indicated therein . 2. Where a region comprises several non-adjacent areas the information required by paragraph 1 shall be provided for each non-adjacent area within the region . Article 7 The Member States shall notify the Commission by 31 December 1992 at the latest of the measures adopted pursuant to this Regulation . Article 8 One plot of land may not be the subject of more than one application for a compensatory payment as provided for in Regulation (EEC) No 1765/92 in the same marketing year. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 If a producer's eligible areas are located in several produc ­ tion regions the amount to be paid shall be determined by the location of each area included in the application . Article 5 The agricultural conversion rate to be used for the compensatory payment shall be that in force on the first day of the said marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') See page 19 of this Official Journal. 6. 8 . 92No L 221 /30 Official Journal of the European Communities ANNEX Communication of statistical information to the Commission by the Member States The Member States are requested to supply the Commission with the following information  by production region,  by crop (and total protein crops),  by scheme (general and simplified), at the latest by the dates corresponding to the following time limits, starting from the deadline set for the lodging of applications : 1 . 45 days :  the number of applications,  the corresponding total area of land ; 2. 250 days :  the number of applications in respect of which payment has been made,  the total area of land to which the payments relate,  an estimate of yields. Intermediate or final updates may be made by the Member States at any time.